I must respectfully dissent from the decision reached by the majority under appellant's second and third assignments of error.
The majority has failed to take into account the Ohio Supreme Court's recent ruling in State v. Jones (2000), 88 Ohio St.3d 430, wherein the Court clearly examined certain circumstances under which an individual is considered to be in the custody of police officials. Furthermore, in relying upon  Illinois v. Wardlow (2000), 528 U.S. 119, the majority failed to analyze the subsequent case of Florida v. J.L. (2000),529 U.S. 266.
As such, I would reverse the trial court's decision and remand this matter for further proceedings consistent with this dissent.